

Exhibit 10.83.5

MASTER AGREEMENT BETWEEN OWNERS AND DANIEL R. BATY
REGARDING SALE OF AL I ASSISTED LIVING PORTFOLIO




This Agreement dated as of this 30th day of September, 2004 is between Daniel R.
Baty (Baty, or his permitted assigns, "Buyer") and the Sellers as listed on
Schedule 1 hereto (collectively "Sellers" or "Owners"). Buyer desires to acquire
the Facilities listed on Schedule 1 (collectively, the "Facilities"). Emeritus
Corporation, a Washington corporation ("Emeritus"), Emeritus Management LLC, a
Washington limited liability company, and Emeritus Management I LP, a Washington
limited partnership (collectively with Emeritus, "Managers"), currently manage
the Facilities for Sellers pursuant to the management agreement more
particularly described on Exhibit A (the "Management Agreement"), and will
continue to operate the facilities after the closing of the transaction
contemplated under this Agreement. Contemporaneously with the execution and
delivery of this Agreement, Buyer and Emeritus have entered into that certain
purchase, sale, and assignment agreement of even date herewith pursuant to which
Buyer has, among other things, assigned to Emeritus his interests in this
Agreement. The purpose of this Agreement is to provide for certain agreements in
connection with the sale of the Facilities.


In consideration of the mutual agreements herein, it is agreed:


1.    Purchase Price for Facilities. Buyer will purchase the Facilities from
Sellers for an aggregate purchase price in the amount set forth on Exhibit B
(collectively the "Purchase Price"), which amount is allocated among the
Facilities, and between the real property and the personal property comprising
each Facility, as more particularly set forth on Exhibit B (the "Purchase Price
Allocation"). Buyer’s purchase of the Facilities is conditioned upon Closing of
the sale of the Facilities to Buyer and the amounts secured by (a) the existing
first lien mortgages held by GMAC on the Facilities and (b) the pledges of
membership interests in Sellers held by Senior Housing Partners I, L.P. ("SHP")
being paid in the amounts set forth on Exhibit B and satisfied from funds
provided by Buyer and paid from the closing escrow (collectively the "Existing
Secured Debt").


2.    Property Conveyed. At Closing, Sellers shall convey the Facilities as
follows:


a.    Land and Improvements - the land and improvements owned by Sellers
comprising each Facility shall be conveyed to Buyer by deed in the same general
form as Sellers received title.


b.    Personal Property - the personal property owned by Seller at the Facility
shall be conveyed without warranty or representation to Buyer by bill of sale,
except the excluded personal property ("Excluded Personal Property") shall be
conveyed to Emeritus in a manner consistent with applicable regulations as
directed by Emeritus. The Excluded Personal Property means (i) licenses,
permits, certificates, approvals and other tangible personal property of every
kind and nature whatsoever owned by Seller as of the date hereof and related to
the operation of the Facility, (ii) cash (on hand or in banks) and accounts,
notes, interest and other receivables arising from the operation of the Facility
prior to the date hereof, (iii) all inventories of every kind and nature
whatsoever (specifically including, but not limited to, all pharmacy supplies,
medical supplies, office supplies and foodstuffs) owned by Sellers as of the
date hereof and relating to


 


--
50461355.03


     

--------------------------------------------------------------------------------

Exhibit 10.83.5


the Facility, (iv) all rights to the telephone numbers of the Facility and its
sequential numbers, (v) medical records, administrative records, manuals, and
other books and records relating directly to the operation of the Facility,
(vi) leased equipment, and (vii) all other personal and intangible property at
or used in connection with the Facilities and not conveyed to Buyer. Because
Emeritus is assuming the payables and liabilities (as more particularly
described in Section 3) in connection with the Facilities, it is agreed that the
Excluded Personal Property has nominal value.


3.    Liabilities. Pursuant to Section 6.1 of the Management Agreement,
Emeritus, except with respect to the gross negligence or willful misconduct of
the Sellers, has indemnified Sellers (and the Indemnified Parties as described
therein) against all damages, losses, liabilities, obligations, penalties, costs
and expenses arising out of or resulting from (a) the management of the
Facilities or any business conducted therein, (b) any act, fault, omission to
act or misconduct by Managers, any affiliate of Managers, or any employee,
agent, licensee, business invitee, guest, customer, contractor or submanager,
(c) any accident, claim of malpractice, injury or damage whatsoever caused to
any person, (d) any default or event of default under the Management Agreement,
and (e) any loss, cost or expense resulting from the Contracts, Leases, Legal
Requirements, Permits (all as defined in the Management Agreement) or operation
of the Facilities or any business conducted therein, all as more particularly
set forth in Section 6.1 of the Management Agreement. The indemnities set forth
in Section 6.1 of the Management Agreement by their terms survive the expiration
or sooner termination of the Management Agreement and are hereby ratified and
affirmed. In addition, Sellers shall assign, and Emeritus shall assume, all
existing leases, supply or service contracts, and payables (including, without
limitation, amounts owing for utilities, real property taxes and assessments,
amounts for services, goods and improvements in progress, if any, to the
Facilities, insurance, and maintenance and repairs of the Facilities) arising
directly or indirectly out of the operation or management of the Facilities by
an Assignment and Assumption of Leases and Contracts in the form of Exhibit C
hereto. In consideration of the conveyance to Emeritus of the Excluded Property
(including the cash on hand and receivables), it is intended that Emeritus shall
assume all of such matters related directly or indirectly to the operation and
management of Facilities, excluding only (a) matters arising from the gross
negligence or willful misconduct of the Sellers, or (b) breach of warranty of
title in the deeds to Buyer (except for any title encumbrances created by or
through Managers, including, without limitation, liens arising from nonpayment
of utilities, real property taxes and assessments, and amounts for services,
goods and improvements to the Facilities).


4.    Closing Costs and Prorations. Except as set forth in the following
sentence, Sellers and SHP are to bear no closing, proration, or transaction
costs in connection with this sale (collectively, the "Transaction Costs"),
including, without limitation, title search expenses, title insurance and survey
expenses, transfer or sales taxes, however denominated, escrow fees, recording
costs, brokerage fees, attorney and accountant fees, preparation of closing and
transfer documentation, preparation and recording of satisfactions and
terminations of the Existing Secured Debt, any additional per diem amounts owing
on the Existing Secured Debt, and all other closing and sale costs.
Notwithstanding the foregoing, Sellers will bear the Transaction Costs to the
extent cash is available from the proceeds of the sale in excess of the amount
payable to satisfy the Existing Secured Debt, but Buyer or Emeritus shall pay or
make provision for all Transaction Costs in excess of that amount ("Excess
Closing Costs"). Because the receivables and cash on hand are being conveyed to
Emeritus, and Emeritus is assuming the payables, there shall be no proration of
receivables or payables at Closing. To


 


--
50461355.03


     

--------------------------------------------------------------------------------

Exhibit 10.83.5


the extent Sellers and SHP have paid or incurred any Excess Transaction Costs,
Emeritus shall promptly reimburse Sellers therefor. To the extent any of the
Transaction Costs require adjustment or are found to be incorrect after Closing
(e.g., the calculation of transfer or sales tax), Emeritus shall resolve all of
such matters at its expense, and pay any amounts owing or reimburse Sellers for
any costs incurred if Sellers resolve such matters because Emeritus has failed
to do so or be entitled to any refunds of such amounts.


5.    Condition of Facilities. The sale of the Facilities will be in their
"as-is" condition. Except for warranty of title as set forth in the deeds and
the conveyance documents, Sellers make no warranties or representations, and
shall have no liability for: (a) the condition of the Facilities and the
fixtures, furnishings, equipment and other personal property (including, without
limitation, the Excluded Personal Property conveyed to Emeritus) therein;
(b) the accuracy or completeness of any financial data, valuation, operating
results or operating projections of the Facilities; (c) compliance with
licensing, health care, and other legal or regulatory matters related to the
Facilities; (d) presence of hazardous substances on, under or about the
Facilities; (e) or any other matter or condition related to the Facilities.


To the extent Emeritus or Buyer have given warranties, representations, or other
assurances about any of the foregoing or any other matters to Buyer’s permitted
designees and/or assignees as set forth in Section 9(k), Emeritus and/or Buyer
shall be solely responsible for such warranties, representations, or other
assurances and shall indemnify, defend and hold harmless Sellers therefrom.
Emeritus acknowledges that Managers have been managing the Facilities and are
fully familiar with the Facilities and the condition thereof.


6.    Management Agreement. The Management Agreement shall terminate as of
Closing or at such later date as provided in the Amended Management Agreement as
defined below (except for survival of the indemnities set forth in Section 6.1
and 6.3 of the Management Agreement). The Management Agreement shall remain in
full force and effect with respect to the five facilities remaining in the AL I
portfolio as identified on Schedule 2. In connection with such termination as it
relates to the Facilities, Emeritus acknowledges that no management fees or
other amounts are owing by Sellers thereunder. However, as an accommodation to
Buyer and Emeritus to facilitate relicensing, Sellers have agreed to sublease
certain of the Facilities from Emeritus pursuant to Sublease Agreement in the
form of Exhibit D (the "Sublease") with respect to the Facilities listed on
Exhibit E (the "Sublease Facilities") to accommodate the continued operation of
the Subleased Facilities until relicensing of the Facilities in Emeritus’ (or
its affiliate’s) name can be accomplished. In connection with such Sublease
Facilities, the Management Agreement is being amended such that the Management
Agreement in such amended form will remain in place with respect to the Sublease
Facilities for a short period of time after Closing, not anticipated to exceed
ninety (90) days. The form of the Amendment to the Management Agreement is set
forth in Exhibit F (the "Amended Management Agreement"). Sellers shall cooperate
with Emeritus in such relicensing and Emeritus shall promptly reimburse any
costs incurred by Sellers or any member or lender thereof. As more particularly
set forth in the Sublease and the Amended Management Agreement, all costs,
expenses and liabilities incurred by the Sellers as sublessee of the Sublease
Facilities, whether in connection with the Sublease, the Amended Management
Agreement, or relicensing of the Facilities (including, without limitation, any
corrections or improvements to the Facilities required in connection with such
relicensing) shall be borne by Emeritus, and Sellers shall bear no cost, expense
or liability in connection therewith. The Subleases and Amended Management
Agreement shall terminate upon licensing of the Sublease Facilities in Emeritus’
(or its affiliate’s,


 


--
50461355.03


     

--------------------------------------------------------------------------------

Exhibit 10.83.5


as applicable) name, except for the indemnities in Section 6.1 and 6.3 thereof.
Emeritus shall keep Sellers advised of the progress of such relicensing.


7.    Closing. The sale of the Facilities to Buyer and the transactions
described herein shall close on September 30, 2004 ("Closing").


8.    Miscellaneous.


a.    Brokers and Finders. Each party represents to the other that no broker or
finder has been involved in this transaction.


b.    Notices. Any notice, demand, offer, approval or other writing required or
permitted pursuant to this Agreement shall be in writing, furnished in duplicate
and shall be transmitted by hand delivery, facsimile, certified mail, return
receipt requested, or Federal Express or another nationally recognized overnight
courier service which provides evidence of delivery, postage prepaid, as
follows:


If to any Seller    AL Investors I LLC
or Sellers:    c/o Norman L. Brenden
2250 McGilchrist Street SE, Suite 200
Salem, Oregon 97302
Facsimile:    (503) 375-7644
Telephone:    (503) 370-7071 ext. 7143


With a copy to:    Foster Pepper & Shefelman PLLC
1111 Third Avenue, Suite 3400
Seattle, Washington 98101
Attn:    Gary E. Fluhrer
Facsimile:    (206) 447-9700
Telephone:    (206) 447-8896


and    Senior Housing Partners I, L.P.
c/o Mr. Noah Levy
Two Ravinia Drive, Suite 1400
Atlanta, Georgia 30346
Facsimile:    (770) 399-5363
Telephone:    (770) 395-8606


and    Goodwin Procter LLP
Exchange Place
53 State Street
Boston, Massachusetts 02109-2881
Attn:    Minta Kay
Facsimile:    (617) 227-8591
Telephone:    (617) 570-1877


 


--
50461355.03


     

--------------------------------------------------------------------------------

Exhibit 10.83.5




and    Prudential Real Estate Investors
8 Campus Drive, 4th Floor
Parsippany, New Jersey 07054
Attn:    Joan Hayden
Facsimile:    (973) 683-1788
Telephone:    (973) 683-1772


If to Buyer:    c/o Emeritus Corporation
3131 Elliott Avenue, Suite 500
Seattle, Washington 98121-1031
Attn:    Mr. Bill Shorten
Facsimile:    (206) 301-4500
Telephone:    (206) 301-4511


If to the Managers    c/o Emeritus Corporation
or Emeritus:    3131 Elliott Avenue, Suite 500
Seattle, Washington 98121-1031
Attn:    Mr. Bill Shorten
Facsimile:    (206) 301-4500
Telephone:    (206) 301-4511


Any party shall have the right to change the place to which such notice shall be
given or add additional parties to receive notices by similar notice sent in
like manner to all other parties hereto. Any notice if sent by overnight courier
service shall be deemed delivered on the earlier of the date of actual delivery
or the next business day, if delivered by hand delivery or facsimile shall be
deemed delivered on the date of the actual delivery and if sent by mail, shall
be deemed delivered on the earlier of the third day following deposit with the
U.S. Postal Service or actual delivery. Any notice sent by facsimile shall also
be sent on the same business day by overnight courier or mail as set forth
above.


c.    Amendment, Waiver. No modification, termination or amendment of this
Agreement may be made except by written agreement. No failure by Sellers or
Buyer to insist upon the strict performance of any covenant, agreement, or
condition of this Agreement or to exercise any right or remedy shall constitute
a waiver of any such breach or any other covenant, agreement, term or condition.
No waiver shall affect or alter this Agreement, and each and every covenant,
agreement, term and condition of this Agreement shall continue in full force and
effect with respect to any other then existing or subsequent breach thereof. All
the terms, provisions, and conditions of this Agreement shall inure to the
benefit of and be enforceable by Sellers’, Buyer’s, Managers’ or Emeritus’
successors and assigns.


d.    Survival. All provisions of this Agreement shall survive the Closing
and/or the conveyance of the Facilities to Buyer.


e.    Captions. The captions of this Agreement are for convenience and reference
only and in no way define, limit or describe the scope or intent of this
Agreement.


 


--
50461355.03


     

--------------------------------------------------------------------------------

Exhibit 10.83.5






f.    No Joint Venture. It is not intended by this Agreement to, and nothing
contained in this Agreement shall, create any partnership, joint venture or
other arrangement between Sellers and their successors and assigns, on the one
part, and Buyer and his successors and assigns on the other part. No term or
provision of this Agreement is intended to be, or shall be, for the benefit of
any person, firm, organization or corporation not a party hereto, and no such
other person, firm, organization or corporation shall have any right or cause of
action hereunder.


g.    Exhibits. All exhibits attached hereto or referenced herein are
incorporated in this Agreement.


h.    Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
provisions had not been contained herein.


i.    Counterparts. This Agreement and the documents to be delivered hereunder
may be executed in any number of counterparts, and each such counterpart hereof
shall be deemed to be an original instrument, but all such counterparts together
shall constitute but one agreement.


j.    Indemnification. Any indemnifications herein for the benefit of Sellers
shall also run to the benefit of the "Indemnified Parties" as such term is
defined in Section 6.2 of the Management Agreement.


k.    Assignment. Buyer shall be entitled to assign his interests in this
Agreement to Emeritus and/or Health Care REIT, Inc. and/or its affiliates (any
of the foregoing, a "Permitted Assign").


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


[Remainder of page intentionally left blank; signatures follow]






--
50461355.03


     

--------------------------------------------------------------------------------

Exhibit 10.83.5



Signature Page for Master Purchase Agreement
AL I Portfolio










BUYER:    /s/ Daniel R. Baty                   

  DANIEL R. BATY







SELLERS:    AL INVESTORS I LLC, a Delaware limited liability company, for itself
and as sole managing member on behalf of each of the Sellers, or in cases where
the Seller is a limited partnership, as sole managing member on behalf of the
general partner thereof




By:    /s/ Norman L. Brenden
Norman L. Brenden, Manager




 


50461355.03


     

--------------------------------------------------------------------------------

Exhibit 10.83.5


Consent and Acknowledgment Page for Master Purchase Agreement
AL I Portfolio




As designee to purchase the Facilities pursuant to designation under that
certain Agreement dated as of even date herewith, the undersigned join in the
execution of this Agreement for the sole purpose of evidencing its consent to
the provisions of sections 1, 2, 4, 5, and 7 hereof:


ACKNOWLEDGED:


HEALTH CARE REIT, INC.




By:    /s/ Erin C. Ibele       
Its: Vice President & Corporate Secretary




HCRI TEXAS PROPERTIES, LTD.




By:    /s/ Erin C. Ibele       
Its: Vice President & Corporate Secretary




HCRI NEVADA PROPERTIES, INC.




By:    /s/ Erin C. Ibele       
Its: Vice President & Corporate Secretary




HCRI KANSAS PROPERTIES, LLC




By:    /s/ Erin C. Ibele       
Its: Vice President & Corporate Secretary










50461355.03


     

--------------------------------------------------------------------------------

Exhibit 10.83.5



Emeritus’s Signature Page for Master Purchase Agreement
AL I Portfolio




Emeritus and Managers hereby join in the execution of this Agreement to evidence
their agreement to comply with and be bound by the provisions hereof.



  EMERITUS: EMERITUS CORPORATION, a Washington corporation





By:    /s/ William M. Shorten
William M. Shorten, Director of Real Estate Finance




MANAGERS:    EMERITUS MANAGEMENT LLC, a Washington limited liability company



  By: Emeritus Corporation, a Washington corporation





By: /s/ William M. Shorten
William M. Shorten, Director of Real Estate Finance




EMERITUS MANAGEMENT I LP, a Washington limited partnership



  By: EM I, LLC, a Washington limited liability company




  By: Emeritus Corporation, a Washington corporation





By: /s/ William M. Shorten
William M. Shorten, Director of Real Estate Finance








50461355.03


     

--------------------------------------------------------------------------------

Exhibit 10.83.5



SCHEDULE I


Facility
Facility City/Address
Seller
Gardens at White Chapel
200 East Village Road
Newark, Delaware 19713
AL Investors Newark LLC
Barrington Place
2341 W. Norvell Bryant Hwy
Lecanto, Florida 34461
AL Investors Lecanto LLC
Pavilion at Crossing Pointe
9309 S. Orange Blossom Trail
Orlando, Florida 32837
AL Investors Orlando LLC
Springtree
4201 Springtree Drive
Sunrise, Florida 33351
AL Investors Sunrise LLC
Elm Grove
2416 Brentwood
Hutchinson, Kansas 67502
AL Investors Hutchinson LLC
Brookside Estates
15435 Bagley Road
Middleburg Heights, Ohio 44130
AL Investors Middleburg Heights LLC
Bellaire Place
23 Southpointe Drive
Greenville, South Carolina 29607
AL Investors Greenville LLC
Seville Estates
7401 Seville Drive
Amarillo, Texas 79121
AL Investors Amarillo LP (dba in Texas as Amarillo AL Investors LP)
Dowlen Oaks
2250 N. Dowlen Road
Beaumont, Texas 77706
AL Investors Beaumont LP (dba in Texas as Beaumont AL Investors LP)
Eastman Estates
2920 North Eastman Road
Longview, Texas 75605
AL Investors Longview LP (dba in Texas as Longview AL Investors LP)
Saddleridge Lodge
1808 W. Loop 250 North
Midland, Texas 79705
AL Investors Midland LP (dba in Texas as Midland AL Investors LP)
Myrtlewood Estates
2695 Valleyview Blvd
San Angelo, Texas 76904
AL Investors San Angelo LP (dba in Texas as San Angelo AL Investors LP)
Meadowlands Terrace
3801 Martin Luther King Jr. Blvd
Waco, Texas 76708
AL Investors Waco LP (dba in Texas as Waco AL Investors LP)
Lakeridge Place
2649 Plaza Parkway
Wichita Falls, Texas 76309
AL Investors Wichita Falls LP (dba in Texas as Wichita Falls AL Investors LP)
Emeritus Estates
1340 N. Washington Blvd
Ogden, Utah 84404
AL Investors Ogden LLC
Harbour Pointe Shores
1020 Catala Avenue SE
Ocean Shores, WA 98569
AL Investors Ocean Shores LLC









SCHEDULE I
50461355.03
     

--------------------------------------------------------------------------------

Exhibit 10.83.5



SCHEDULE 2


Facility
Facility City/Address
Seller
College Park Club
5612 26th Street
Bradenton, FL
AL Investors Bradenton
La Villita
2935 N. 18th Place
Phoenix, AZ
AL Investors Phoenix
Lodge at Mainlands
9381 US Hwy 19 N
Pinellas Park, FL
AL Investors Pinellas Park
Walking Horse Meadows
207 Uffelman Drive
Clarksville, TX
AL Investors Clarksville
Beneva Park Club
743 S. Beneva Road
Sarasota, FL
AL Investors Sarasota









SCHEDULE 2
50461355.03
     

--------------------------------------------------------------------------------

Exhibit 10.83.5



EXHIBIT A




Management Agreement




Management Agreement with Option to Purchase (Emeritus 25) dated December 30,
1998, as amended by (1) First Amendment to Management Agreement with Option to
Purchase dated March 22, 2001, (2) Second Amendment to Management Agreement with
Option to Purchase dated January 1, 2002, (3) Waiver, Consent and Amendment to
Management Agreement dated May 1, 2002, (4) Third Amendment to Management
Agreement with Option to Purchase dated of June 30, 2003, (5) Fourth Amendment
to Management Agreement with Option to Purchase dated April 1, 2004, (6)
Termination of Memorandum of Management Agreement With Option to Purchase for
Laurel Place, (7) Termination of Memorandum of Management Agreement with Option
to Purchase (Madison Glen), (8) Fifth Amendment to Management Agreement (AL GMAC
Facilities) dated June 1, 2004, (9) Amendment to Memorandum of Management
Agreement with Option to Purchase (Myrtlewood) dated May 2, 2004, (10) Side
Letter dated June 30, 2004 (Emeritus) and (11) Side Letter dated June 30, 2004
(Baty)






EXHIBIT A
50461355.03
     

--------------------------------------------------------------------------------

Exhibit 10.83.5



EXHIBIT B




Purchase Price Allocation


Community



State


Purchase Price


GMAC Debt Payoff


SHP Debt Payoff
Closing Costs Paid by Sellers*
Gardens at White Chapel
DE
21,780,000
**
**
**
Barrington Place
FL
7,100,000
**
**
**
Pavillion at Crossing Pointe
FL
6,020,000
**
**
**
Springtree
FL
17,430,000
**
**
**
Elm Grove
KS
11,190,000
**
**
**
Brookside Estates
OH
8,740,000
**
**
**
Bellaire Place
SC
5,060,000
**
**
**
Dowlen Oaks
TX
6,570,000
**
**
**
Eastman Estates
TX
4,760,000
**
**
**
Lakeridge Place
TX
3,480,000
**
**
**
Meadowlands Terrace
TX
4,680,000
**
**
**
Myrtlewood Estates
TX
9,060,000
**
**
**
Saddleridge Lodge
TX
5,330,000
**
**
**
Seville Estates
TX
5,490,000
**
**
**
Emeritus Estates
UT
7,060,000
**
**
**
Harbor Pointe Shores
WA
2,160,000
**
**
**
Aggregate
 
125,910,000
94,426,971.32
29,337,499.97
**



* includes lease fee, transfer taxes, title policies, appraisals, inspections,
legal fees of Sellers, Buyer, and its assigns, and miscellaneous closing costs


** see attached 4 pages from closing statement






EXHIBIT B
50461355.03
     

--------------------------------------------------------------------------------

Exhibit 10.83.5



EXHIBIT C




ASSIGNMENT AND ASSUMPTION
OF LEASES AND CONTRACTS
(AL I Portfolio)




THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS (this "Agreement") is
entered into as of September 30, 2004, by and between AL Investors on behalf of
each of the Sellers on Schedule I hereto ("Assignor") and Emeritus Corporation
("Assignee").


In consideration of the mutual promises contained herein and other good valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree:


1.    Facilities. The "Facilities" means each of the Facilities listed on
Schedule I hereto, together with the building, structures and other improvements
located on each of the Facilities.


2.    Leases. The "Leases" means those leases, tenancies, residency agreements
and occupancy agreements affecting the Facilities arising out of the management
and operation of the Facilities.


3.    Contracts. "Contracts" means all contracts, oral, written or an open
account, for goods and services arising out the management and operation of the
Facilities.


4.    Assignment. Assignor hereby grants, transfers, sets over and assigns as of
the date hereof to Assignee the entire right, title and interest of Assignor in
and to the Leases and the Contracts.


5.    Assumption. Assignee hereby assumes all covenants, agreements and
obligations of Assignor as landlord under or as a party to the Leases and
Contracts. Assignee shall perform and satisfy all obligations under each of the
Leases and the Contracts whether arising before or after the date hereof.
Assignee further assumes all liability of Assignor for the proper refund or
return of the Security Deposits if, when and as required by the Leases.


6.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.


7.    Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be an original, but which together shall constitute one and
the same assignment.


 
EXHIBIT C
PAGE C-
50461355.03
     

--------------------------------------------------------------------------------

Exhibit 10.83.5




IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first above written.


ASSIGNOR:    AL INVESTORS I LLC, a Delaware limited liability company, for
itself and as sole managing member on behalf of each of the Sellers, or in cases
where the Seller is a limited partnership, as sole managing member on behalf of
the general partner thereof






By:    /s/ Norman L. Brenden
Norman L. Brenden, Manager




ASSIGNEE:     EMERITUS CORPORATION, a Washington corporation




By:/s/ William M. Shorten
 William M. Shorten
Its: Director of Real Estate Finance





 
EXHIBIT C
PAGE C-
50461355.03
     

--------------------------------------------------------------------------------

Exhibit 10.83.5



STATE OF WASHINGTON

COUNTY OF KING

ss.



I certify that I know or have satisfactory evidence that Norman L. Brenden is
the person who appeared before me, and said person acknowledged that said person
signed this instrument, on oath stated that said person was authorized to
execute the instrument and acknowledged it as Manager of AL Investors LLC, sole
member, and on behalf, of each of the Sellers listed in Schedule I hereto, to be
the free and voluntary act of such Seller for the uses and purposes mentioned in
the instrument.


Dated this ________________ day of _________________________, 2004.




(Signature of Notary)




(Legibly Print or Stamp Name of Notary)
 
Notary public in and for the state of Washington, residing at
 
My appointment expires




STATE OF WASHINGTON

COUNTY OF KING

ss.



I certify that I know or have satisfactory evidence that William Shorten is the
person who appeared before me, and said person acknowledged that said person
signed this instrument, on oath stated that said person was authorized to
execute the instrument and acknowledged it as the authorized representative of
Emeritus Corporation, a corporation, to be the free and voluntary act of such
corporation for the uses and purposes mentioned in the instrument.


Dated this ________________ day of _________________________, 2004.




(Signature of Notary)




(Legibly Print or Stamp Name of Notary)
 
Notary public in and for the state of Washington, residing at
 
My appointment expires






EXHIBIT C
PAGE C-
50461355.03
     

--------------------------------------------------------------------------------

Exhibit 10.83.5



SCHEDULE I


Facility
Facility City/Address
Seller
Gardens at White Chapel
200 East Village Road
Newark, Delaware 19713
AL Investors Newark LLC
Barrington Place
2341 W. Norvell Bryant Hwy
Lecanto, Florida 34461
AL Investors Lecanto LLC
Pavilion at Crossing Pointe
9309 S. Orange Blossom Trail
Orlando, Florida 32837
AL Investors Orlando LLC
Springtree
4201 Springtree Drive
Sunrise, Florida 33351
AL Investors Sunrise LLC
Elm Grove
2416 Brentwood
Hutchinson, Kansas 67502
AL Investors Hutchinson LLC
Brookside Estates
15435 Bagley Road
Middleburg Heights, Ohio 44130
AL Investors Middleburg Heights LLC
Bellaire Place
23 Southpointe Drive
Greenville, South Carolina 29607
AL Investors Greenville LLC
Seville Estates
7401 Seville Drive
Amarillo, Texas 79121
AL Investors Amarillo LP (dba in Texas as Amarillo AL Investors LP)
Dowlen Oaks
2250 N. Dowlen Road
Beaumont, Texas 77706
AL Investors Beaumont LP (dba in Texas as Beaumont AL Investors LP)
Eastman Estates
2920 North Eastman Road
Longview, Texas 75605
AL Investors Longview LP (dba in Texas as Longview AL Investors LP)
Saddleridge Lodge
1808 W. Loop 250 North
Midland, Texas 79705
AL Investors Midland LP (dba in Texas as Midland AL Investors LP)
Myrtlewood Estates
2695 Valleyview Blvd
San Angelo, Texas 76904
AL Investors San Angelo LP (dba in Texas as San Angelo AL Investors LP)
Meadowlands Terrace
3801 Martin Luther King Jr. Blvd
Waco, Texas 76708
AL Investors Waco LP (dba in Texas as Waco AL Investors LP)
Lakeridge Place
2649 Plaza Parkway
Wichita Falls, Texas 76309
AL Investors Wichita Falls LP (dba in Texas as Wichita Falls AL Investors LP)
Emeritus Estates
1340 N. Washington Blvd
Ogden, Utah 84404
AL Investors Ogden LLC
Harbour Pointe Shores
1020 Catala Avenue SE
Ocean Shores, WA 98569
AL Investors Ocean Shores LLC







EXHIBIT C
PAGE C-
50461355.03
     

--------------------------------------------------------------------------------

Exhibit 10.83.5





EXHIBIT D


Sublease


See 11 pages following




EXHIBIT D
50461355.03
     

--------------------------------------------------------------------------------

Exhibit 10.83.5



EXHIBIT E


Sublease Facilities




Facility
Facility Address
Barrington Place
2341 W. Norvell Bryant Hwy
Lecanto, Florida 34461
Pavilion at Crossing Pointe
9309 S. Orange Blossom Trail
Orlando, Florida 32837
Springtree
4201 Springtree Drive
Sunrise, Florida 33351
Brookside Estates
15435 Bagley Road
Middleburg Heights, Ohio 44130
Bellaire Place
23 Southpointe Drive
Greenville, South Carolina 29607
Seville Estates
7401 Seville Drive
Amarillo, Texas 79121
Dowlen Oaks
2250 N. Dowlen Road
Beaumont, Texas 77706
Eastman Estates
2920 North Eastman Road
Longview, Texas 75605
Saddleridge Lodge
1808 W. Loop 250 North
Midland, Texas 79705
Myrtlewood Estates
2695 Valleyview Blvd
San Angelo, Texas 76904
Meadowlands Terrace
3801 Martin Luther King Jr. Blvd
Waco, Texas 76708
Lakeridge Place
2649 Plaza Parkway
Wichita Falls, Texas 76309
Harbour Pointe Shores
1020 Catala Avenue SE
Ocean Shores, WA 98569







EXHIBIT E
50461355.03
     

--------------------------------------------------------------------------------

Exhibit 10.83.5



EXHIBIT F


Amended Management Agreement for Sublease Facilities


See 14 pages following

EXHIBIT F
50461355.03


--------------------------------------------------------------------------------